DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 16-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-33 of copending Application No. 17/519,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘877 application claims compositions essentially as claimed presently, except that the density limitation is not recited. It would have been obvious at the time of filing to make compositions as claimed presently, because the density will be a function of the recited ingredients, which is the same in both claim sets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 16-35 would be allowable if the double patenting rejection were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Holderbaum, US 2009/0137449 A1. The reference discloses washing or cleaning agent shaped elements made of a compressed particulate material which encompasses a surfactant granulate having a concentration of nonionic surfactant above 50% by weight, and at least 70% of the particles by weight have a particle size below 1250 microns (abstract). Suitable nonionic surfactants include the end capped EO-PO copolymers disclosed at [0056]. Cationic surfactants, such as the ester quats depicted at [0116], may be incorporated. See also [0222]. Specific amounts are not disclosed, but determination of a softening-effective amount of a disclosed softener to use amounts to routine experimentation. Polymers may be present at up to 10% by weight [0139]. Suitable polymers include cationic cellulose and guar derivatives [0119]. However, the reference does not provide motivation to use as much as 10% of a quaternary ammonium compound, which is the minimum content presently recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817. Examiner Hardee is retiring on September 30, 2022.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761